* Confidential treatment has been requested for certain portions omitted from this exhibit pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. Confidential portions of this Exhibit have been separately filed with the Securities and Exchange Commission. Exhibit English translation for reference purpose only Purchasing Contract Ref. no.: JA4SAB09017 Dated on:2009-2-6 Signed at:Shanghai Related Contract no.: 20060701 SELLER Jinglong Group TEL 0086-319-5856224 Fax 0086-319-5856224 ADD. No.16, Jinglong Street, Ningjin, Hebei BUYER JingAo Solar Co., Ltd. on its own name and on behalf of the Related Companies involved in this Contract and listed or not listed herein TEL 0086-21-60955851 Fax 0086-21-60955850 ADD. No. 36 Jiangchang San Rd., Zhabei District, Shanghai, China/ The contract, made out, in Chinese & English, both version being equally authentic, by and between two Parties whereby Seller agrees to sell and Buyer agrees to buy the under mentioned goods subject to terms and conditions set forth hereinafter as follows: Products and Price Item Description Specification Qty./PC U. Price Sub-Total 1 Mono-crystalline Silicon Wafer Mono125 6” 1. Crystal Growth Method: CZ 2. Wafer Diameter:150±0.4mm 3. Conductance Type: P 4. Dimensions:125±0.4mm 5. Growing Orientation: <100>±1.0° 6. Orientation departure: ≤2° 7. Dopant: B 8. Resistivity: 0.5-3 Ω.cm 9. Oxygen Concentration: ≤1.0×1018atoms/cm3 10. Carbon Concentration: ≤5.0×1016atoms/cm3 11. Life Time: ≥12μs 12. Etching Pit: ≤1000pcs/cm3 13. Arc width departure（big and small angle）:Lmax-Lmin≤2mm 14. Surface Quality: No crack, no bvious saw mark, without obvious tactility, no pit, no V-type gap, no *** (March 2009 to December 2009) the unit price is less than JASO’s average purchasing price of the current month, 17% VAT invoice will be No. 36 Jiangchang San Rd., Zhabei District, Shanghai China TEL: (86 21)60955851 FAX(86 21)60955850 WEBSITE: www.jasolar.com * Confidential treatment has been requested for certain portions omitted from this exhibit pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. Confidential portions of this Exhibit have been separately filed with the Securities and Exchange Commission. hole; no glue left; surface cleaned, no abnormal spot, no stain. 15.Ｇap: Width*depth of gap<1*0.3mm2, no V-type gap, with total quantity ≤1 16.Tiny Luminance Edge: Length ≤1/2 ofWafer dimension, width≤1/3 of wafer thickness 17.Edge defect width≤0.4mm,extension less than 0.8mm, with total quantity≤2,distance≥30mm 18.please refer to Appendix 4 for additional specifications 19.the unit price is less than JASO’s average purchasing price of the current month, 17% VATinvoice will be issued at the end of each month to determine the price of current month issued at the end of each month to determine the price of current month 2 Mono-crystalline Silicon Wafer Mono156 8” 1. Conductance Type:P 2. Dopant: B 3. Crystal Growth Method:CZ 4. Orientation:〈100〉±1.0° 5. Orientation departure: ≤2° 6. Dimensions:156*156±0.4mm 7. Diameter:200±0.4mm 8. Resistivity:0.5-3 Ω.cm 9. Life time:≥12μs 10. Oxygen:≤1*1018atoms/cm3 11. Carbon:≤5*1016atoms/cm3 12. Etching Pit:≤1000个/cm3 Edge defect: width ≤0.4mm,extension less than 0.8mm, with total quantity≤ 2,distance ≥30mm 13. Surface Condition: No crack, no obvious saw mark, without obvious tactility, no pit，no V-type gap, no hole; no glue left; surface cleaned, no abnormal spot, no stain 14. Gap: Width*depth of gap ≤1*0.3mm2, no V-type gap, with total quantity ≤1 15. Tiny Luminance Edge: Length ≤1/2 of Wafer dimension, width≤1/3 of wafer thickness 16. Grain Size:≤10 个/cm2 17. Arc width departure （big and small angle）：Lmax-Lmin≤2mm 18. please refer to Appendix 4 for additional specifications *** (March 200 to December 2009) the unit price is less than JASO’s average purchasing price of the current month, 17% VAT invoice will be issued at the end of each month to determine the price of current month Total VAT included RMB No. 36 Jiangchang San Rd., Zhabei District, Shanghai China TEL: (86 21)60955851 FAX(86 21)60955850 WEBSITE: www.jasolar.com * Confidential treatment has been requested for certain portions omitted from this exhibit pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. Confidential portions of this Exhibit have been separately filed with the Securities and Exchange Commission. Payment According to Long Term Contract 20060701, Buyer has paid *** to Seller. As of the date of Nov.30th 2008, with *** of prepayment still outstanding. In this contract, *** shall be deducted from each mono125 wafer , *** shall be deducted from each momo156 wafer ,The remaining uneducated payment will be as payment pay for the goods for Dec.2009. The monthly remaining payment of the goods under this Contract shall be made by Buyer by the end of the month after both parties confirm the unit price of the wafer before the 17%VAT invoices offered by PARTY A within *** working days. Invoice In accordance with the instruction of Buyer, Seller will issue a 17%-VAT-included invoice with an invoice amount mutually agreed by Seller and Buyer．The VAT rate listed in such invoice shall be changed from time to time pursuant to any adjustments to VAT regulated by the applicable laws and regulations. Delivery Partial shipment allowed. Seller shall be deliver the goods equably according to monthly quantity with the COA to the pointed designation by Buyer. Detailed delivery quantities for each month can be found in appendix IV Packing Foam box inside and carton outside packing, well-protected and suitable for long-distance transportation against crash, breakage and damage. Seller shall be liable for any damages caused by the unconformity with the packing standards provided herein. Transportation & Insurance Seller shall be responsible for the transportation and insurance cost of all goods. Acceptance 1. This contract is signed and sealed under the term of real effective specification COA documentation of the delivered goods. 2. Buyer should release the final acceptance according to the specification of this contract within *** days after receiving goods. Buyer should inform Seller in case ofany goods unqualified in written form, and Seller should promptly replace all the defective products with qualified ones within *** days from the date of receiving the written notice of Buyer. 1. Related Company Definition：In relation to each Party, any Company directly or indirectly controlling or controlled by or under direct or indirect common control with such party. Control for the purpose of this definition means direct or indirect holding of (i) *** or more of the voting rights or (ii) *** or more of the registered capital of said company. No. 36 Jiangchang San Rd., Zhabei District, Shanghai China TEL: (86 21)60955851 FAX(86 21)60955850 WEBSITE: www.jasolar.com * Confidential treatment has been requested for certain portions omitted from this exhibit pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. Confidential portions of this Exhibit have been separately filed with the Securities and Exchange Commission. Related Co. 2. List of Buyer’s Related Companies involved in this Contract： Shanghai JA Solar PV Technology Co., Ltd Address: Room 701, No.36 Jiang Chang San Rd. Shanghai Legal Representative: Jin Baofang JA Solar Technology Yangzhou Co., Ltd. Address: No.1 Jianhua Rd., Yangzhou, Jiangsu Legal Representative: Jin Baofang 3. Appendix I and Ⅱ—Guarantee Letter The Buyer’s Related Companies involved in this Contract shall execute a Guarantee Letter in the form as provided in Appendix I and Ⅱ attached hereto. No. 36 Jiangchang San Rd., Zhabei District, Shanghai China TEL: (86 21)60955851 FAX(86 21)60955850 WEBSITE: www.jasolar.com * Confidential treatment has been requested for certain portions omitted from this exhibit pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. Confidential portions of this Exhibit have been separately filed with the Securities and Exchange Commission. Confidentiality Clause Please see in Appendix Ⅲ-Confidentiality Guarantee Breach of Faith & Termination 1.If Seller fails to replace all the defective product with qualified goods in *** days, Buyer is entitled, at its option, 1) to buy goods in replacement and recover the difference and any extra expense incurred between the contract price and the price in the substitute transaction; or 2) to purchase the raw material to produce the goods and recover the difference between the contract price and the expense on purchasing the raw materials and producing the goods together with any other related cost in the case that Buyer opts to purchase the raw material or have any third parties produced the goods; 3) or terminate this Contract if Seller breaches this Contract and Seller fails to cure the breach within *** days after receipt of written notice from Buyer and this Contract is terminated upon the arrival of such notice to Seller. 2.If Seller fails to provide goods or to provide goods according to required delivery date, in addition to the remedy in favor of Buyer provided in the aforesaid clause, Seller should pay *** of total contract value per day to Buyer. In the event the delay exceeds *** days, Buyer reserves the right to terminate the Contract via a written notice. In this case, this Contract is terminated upon the arrival of such notice to Seller. Seller should return back the remaining prepayment and payment within *** days which still outstanding since the terminate notice issued by buyer. No. 36 Jiangchang San Rd., Zhabei District, Shanghai China TEL: (86 21)60955851 FAX(86 21)60955850 WEBSITE: www.jasolar.com * Confidential treatment has been requested for certain portions omitted from this exhibit pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. Confidential portions of this Exhibit have been separately filed with the Securities and Exchange Commission. Governing Law & Jurisdiction 1. The formation, validity, interpretation, performance and dispute settlement of this Contract shall be exclusively governed by the laws of the P. R. China. 2. In case of any disputes arising out of or relating to this Contract, either Party shall have right to submit such disputes to a competent court located in the place first above written where this Contract is signed. Valid term The contract is made in Chinese and English. In the event of any discrepancy, the Chinese version shall prevail. The contract is in 2 copies effective since being signed and sealed by both parties. And fax copies have same validity as originals. The appendix has the same effect of the contract .In case the contract cannot be reached，both parties may discuss over the matter, the discussion will be signed and sealed into agreement which has the same force adeffect with the contract. Signature and Seal Page to Follow No. 36 Jiangchang San Rd., Zhabei District, Shanghai China TEL: (86 21)60955851 FAX(86 21)60955850 WEBSITE: www.jasolar.com * Confidential treatment has been requested for certain portions omitted from this exhibit pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. Confidential portions of this Exhibit have been separately filed with the Securities and Exchange Commission. Signature and Seal Page PARTY A Jinglong Group BUYER JingAo Solar Co., Ltd. Sign & Seal Sign & Seal Date Date Bank info Ningjin Sub-branch, Bank of Industry and Commerce 0406001309300017454 Bank info Ningjin Sub-branch, Bank of China 15054208091001 VAT 130528752412542 VAT 130528774419294 No. 36 Jiangchang San Rd., Zhabei District, Shanghai China TEL: (86 21)60955851 FAX(86 21)60955850 WEBSITE: www.jasolar.com * Confidential treatment has been requested for certain portions omitted from this exhibit pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. Confidential portions of this Exhibit have been separately filed with the Securities and Exchange Commission. Appendix I Shanghai JA Solar PV Technology Co., Ltd. Undertaking Letter The Company, Shanghai JA Solar PV
